Case 3:19-cv-03061-M-BT Document 2 Filed 12/27/19 Pageiof3 PagelD1

3

UNITED STATES DISTRICT COURT R hE yeourr
FOR THE NORTHERN DISTRICT OF TEXAS La *%

ut
|

“ery nom

DE VAR MAG Topt Anaad g =19CV8U6 i-M

Plaintiff

 

.. Civil Action No.

DAcHA BARTON, THE BPPMMGE DALLAS PLIceE, LES cHhoectt TS
Defendant \ _ Com tHE
THE CELONY, ONTTED STATES BISTROT coe

WORTIVERN OPS petet o EVEKAS
COMPLAINT

ANAERSE TQ Sone one Bh THE BRYOGE sjoLl TRY
Pace eet, eT Troe STH, GocTAL GECOPETY CARD
—- Zoe enE ERoN THE Deen eran) SPHE MORKVED

TAG MEnvAry
~ PEOPLE TE THE Bereoce ARE WARALSONG ME
HEWTALLY, SEROALLY , FURST CALLY
— DPanSHELLDne ORGS GotSWMINE CRON VHS PAPERS
THAT ACS PABOTED TO TAE CORT WERE
— THE GRBOGE TS ACCEPTING ORGELK <PGARATIES

AND @TNER DLLEGAL AAR COL THES
* Attach additional pages as needed. —~ BKE EEK

 

 

 

 

 

 

 

 

 

Date tries \22\4

Signature pate ot LATA es >

Print Name » ‘ TANG AN

Address \Q\Z PoRmMmaAnd Ch
City, State, Zip Ss WAC CAS, Te TS 2
Telephone WA

 

Te
Case 3:19-cv-03061-M-BT Document 2 Filed 12/27/19 Page 2of3 PagelD 2
CIVIL COVER SHEET

JS 44 (Rev. 06/17) - TXND (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
provided by local rules of court. This form, approved by the Judicial Confe:

rence of the

nited States in

eptember 1974, is required for

uired by law, except as
the use of the Clerk of Court for the

 

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS “DRUAQKAKTO NT HAG

| (BD) County of Residence of First Listed Plaintiff
| (EXCEPT IN U.S. PLAINTIFF CASES)

DEC 27 apig,

RECEIVED]

(ce) Attorneys (Firm Name, Address, and Telephone Number,

+

1

 

DEFENDANTS ZEEE ANTAL AHERSS

AAHPLATOT BLY

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

THE TRACT OF LAND INVOLVED.

Attomeys (If Known)

e1Ly¥CV5V9 o

M

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

   

   

IL. BASIS OF JURISDICTION (Piace an bx” @ fe DISTRIG TIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
NO PF ‘or Hiversity Cases Only) and One Box for Defendant)
1 US. Government Ops Foden Questa RTHERN DISTRICT DF TEpAs PIF DEF PIF DEF
: Plaintiff (US. Government Not a Party) is State BP 1 mR 1 Incorporated or Principal Place o4 04
of Business In This State
- 2 U.S. Government fA4 Diversity Citizen of Another State FA2 FR 2__ Incorporated and Principal Piace o5 05
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen oc Subject of a 03 © 3 Foreign Nation o6 o6
Foreign Country
i NATURE OF SUIT (Place an “x” in One Box Only) Click here for. Nature of Suit Code Descriptio:
wt West re Pot e te ey or TORTS aE age tne ce pe FORFEITURE/PENALTY | um we gt Pat anew 4
© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Scizure © 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine O 310 Airplane OC 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal D 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability GC 690 Other 28 USC 157 372%(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
| 0 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical 2 10 410 Antitrust
| & Enft of Judgr Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
| © 151 Medicare Act a 330 Federal Employers’ Product Liability O 830 Patent © 450 Commerce
| 0 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [= Te fe =] 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle 370 Other Fraud C 710 Fair Labor Standards 6 861 HIA (1395ff) 0 490 Cable/Sat TV
O 160 Stockholders’ Suits OC 355 Motor Vehicle 371 Truth in Lending Act © 862 Black Lung (923) 0 850 Securities/Commodities/
© 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability A 360 Other Personal Property Damage Relations D 864 SSID Title XVI DF 890 Other Statutory Actions
G 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act 0 865 RSI (405(g)) © 891 Agricultural Acts
Product Liability D 751 Family and Medical O 893 Environmental Matters

 
 

 

© 362 Personal Injury -
Medical i

 
  
    

 

Leave Act

 

 

O 895 Freedom of Information

 

 

 

 

 

 

 

 

 

 

[ERE REAL PROPERTY . __ ts CIVIL RIGHTS =~.“ “_ {0 790 Other Labor Litigation 2t_ FEDERAL TAX SUITS -« Act
OG 210 Land Condemnation ivi Habeas Corpus: © 791 Employee Retirement O 870 Taxes (U.S. Plaintiff OD 896 Arbitration
| O 220 Foreclosure O 463 Alien Detainee Income Security Act or Defendant) © 899 Administrative Procedure
© 230 Rent Lease & Ejectment 42 Employment © 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
: G 240 Torts to Land 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General O 950 Constitutionality of
0 290 All Other Real Property O 445 Amer. w/Disabilities -{( 535 Death Penalty [fs RAT? ae State Statutes
} Employment Other: 2 Naturalization Application
O 446 Amer. w/Disabilities -]0 540 Mandamus & Other 465 Other Immigration
Other $50 Civil Rights Actions
© 448 Education 555 Prison Condition
GO 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
* 1 Original 12 Removed from G 3. Remanded from 0 4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite Jereeapnal Statutes unless diversity):
Co}?
VI. CAUSE OF ACTION F- —s —
° Brief description of cause: «
ABARAS HEWN case
VII. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes ONo
VHI. RELATED CASE(S) ;
IF ANY Gee imsiructiors): ange DOCKET NUMBER
‘DATE SIGNATURE OF ATTORNEY OF RECORD
> ig
SEO
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 
Case 3:19-cv-03061-M-BT Document 2 Filed 12/27/19 Page3of3 PagelD 3

JS 44 Reverse (Rev. 06/17) - TXND (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency,

use only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at

the time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,

noting in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an
"X" in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.) ‘

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark
this section for each principal party.

Nature of Suit. Place an 'X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit
code that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite
jurisdictional statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint, Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F_R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If a related case exists, whether pending or closed,

insert the docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or all of the
same parties and is based on the same or similar claim; 2} involves the same property, transaction, or event; 3) involves substantially similar issues of
law and fact; and/or 4) involves the same estate in a bankruptcy appeal.

Date and Attorney Signature. Date and sign the civil cover sheet.
